182 S.W.3d 771 (2006)
STATE of Missouri, Respondent,
v.
Tammy Lynn ROBERSON f/k/a Martin, Appellant.
No. WD 64986.
Missouri Court of Appeals, Western District.
January 31, 2006.
Amy M. Bartholow, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before ROBERT G. ULRICH, P.J., PATRICIA A. BRECKENRIDGE and JAMES M. SMART, JJ.

ORDER
PER CURIAM.
Tammy Lynn Roberson appeals her conviction of the class B felony of Burglary in *772 the First Degree, section 569.160, RSMo 2000. She does not appeal her misdemeanor conviction of False Imprisonment, section 565.130, RSMo 2000. She was sentenced to fifteen years in the custody of the Department of Corrections for the burglary conviction and to one year in the county jail for the misdemeanor conviction. Ms. Roberson contends that the trial court violated her right to due process of law as guaranteed by the Fourteenth Amendment to the United States Constitution and Article I, Section 10 of the Missouri Constitution by failing to grant her motion for judgment of acquittal as to count one, first-degree burglary, because insufficient evidence was presented to find that she committed every element of the offense as a principal, as charged.
For reasons stated in the memorandum provided to the parties, the judgment of conviction is affirmed. Rule 30.25(b).